                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

LaShaun Reed,

            Plaintiff,

     v.                                     Case No. 2:19-cv-898

O.D.R.C.,
et al.,

            Defendants.

                                    ORDER
     Plaintiff LaShaun Reed, an Ohio inmate, brings this action pro
se against the Ohio Department of Rehabilitation and Correction
(“ODRC”) and several individuals employed by ODRC.                     Plaintiff
alleges that while he was incarcerated at the London Correctional
Institution, he was violently assaulted by Corrections Officers
Smith and Rapp, resulting in dizziness, blackout and blurred
vision.    On April 9, 2019, the magistrate judge filed a report and
recommendation on the initial screen of plaintiff’s complaint
pursuant to 28 U.S.C. §1915A, which requires the court, “in a civil
action in which a prisoner seeks redress from a governmental entity
or officer or employee of a governmental entity,” to dismiss a
complaint that fails to state a claim upon which relief may be
granted.      28   U.S.C.    §1915A(a)-(b)(1).      The    magistrate      judge
recommended    that   plaintiff’s    claim    against     ODRC    be   dismissed
because that state agency is immune from suit under the Eleventh
Amendment and is not a “person” subject to suit under 42 U.S.C.
§1983.     The magistrate judge recommended that the plaintiff be
permitted    to    proceed   with   his   claim   against        the   remaining
defendants.
     The report and recommendation advised plaintiff that the
failure to object to the report and recommendation would result in
a waiver of the right to have the district judge review the report
and recommendation de novo and a waiver of the right to appeal the
decision of the district court.      Doc. 4, p. 5.   No objections were
filed to the report and recommendation.
     The court agrees with the report and recommendation (Doc. 4),
and it is hereby adopted.        The claim against defendant ODRC is
dismissed   pursuant   to   28    U.S.C.    §1915(e)(2)(B)(ii)   because
plaintiff’s complaint fails to state a claim for which relief may
be granted as to that defendant.             The clerk is directed to
terminate ODRC as a defendant.           Plaintiff will be permitted to
proceed against the remaining defendants.


Date: May 1, 2019                        s/James L. Graham
                                 James L. Graham
                                 United States District Judge




                                     2
